 Case 2:15-cv-00085-PLM-MV ECF No. 39 filed 06/11/20 PageID.2162 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

CHARLES ELMER KOVARY, #247122,               )
                      Petitioner,            )
                                             )      No. 2:15-cv-85
-v-                                          )
                                             )      Honorable Paul L. Maloney
DUNCAN MACLAREN,                             )
                         Respondent.         )
                                             )

                                    JUDGMENT

      The Court has resolved all pending issues. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS MATTER IS TERMINATED.

      IT IS SO ORDERED.

Date: June 11, 2020                                     /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
